COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §

 IN RE: VICTORY ENERGY                         §            No. 08-13-00068-CV
 CORPORATION, SMARTGAS, LLC,
 AND HCP INVESTMENTS,                          §       AN ORIGINAL PROCEEDING

                                               §             IN MANDAMUS
              Relators.
                                               §

                                               §


                                      JUDGMENT

         The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Pedro Gomez, presiding judge of the 112th District Court of Crockett

County, Texas, and concludes that Relators’ petition for writ of mandamus should be denied.

We therefore deny the petition for writ of mandamus, in accordance with the opinion of this

Court.

         IT IS SO ORDERED THIS 23RD DAY OF APRIL, 2014.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.